Citation Nr: 0312739	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-07 725	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for residuals of frostbite.  The veteran 
filed a timely appeal to this adverse determination.

The Board observes that the veteran's claims file appears to 
have been lost by VA.  Following certification of the 
veteran's appeal to the Board in October 2001, the Board 
determined that a medical expert opinion was needed in order 
to resolve several contrary medical opinions contained in the 
veteran's claims file.  As a result, in January 2002 the 
veteran's claims file was sent to the VA Medical Center 
(VAMC) in New York, New York, with a written request that a 
medical expert review the veteran's claims file and provide a 
medical expert opinion as to whether it was at least as 
likely as not that the veteran's peripheral vascular disease 
and amputations of the left and right lower extremities were 
the result of his cold injury to the feet in service.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2002).  
Unfortunately, it appears that the veteran's claims file was 
misplaced prior to its return to the Board from this 
facility.  Despite extensive search efforts, the veteran's 
claims file has not been located.  As a result, VA has 
created a temporary file in which VA has attempted to 
reassemble copies of the documents contained in the veteran's 
original claims file.  However, as will be explained below, 
after having created this temporary file but prior to 
receiving the requested medical expert opinion, the Board 
received notice that the veteran had died, necessitating the 
dismissal action taken below.

The Board also notes that the veteran's temporary file 
contains a VA Form 21-530, Application for Burial Benefits, 
signed by the veteran's daughter, which was received by VA in 
March 2003.  As this issue of reimbursement for burial 
benefits has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.
FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1948 to November 1957.

2.  On March 21, 2003 VA received a packet of documents from 
the veteran's daughter, including an official Certificate of 
Death, notifying VA that the veteran died on March [redacted]
, 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).




ORDER

The appeal is dismissed.




		
STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



